Citation Nr: 9921717	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-41 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran had active service from November 1960 to November 
1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a 
psychiatric disability on the merits.  The Board notes that 
the RO should have actually considered the issue on a new and 
material basis.  In June 1994, a VA Form 21-526 was received 
which is accepted as a notice of disagreement to the August 
1993 decision.  The Board notes that this correspondence was 
received within one year of the August 1993 denial of the 
veteran's claim.  In an October 1995 rating decision, service 
connection for a psychiatric disability was denied on a new 
and material basis.  A statement of the case was mailed to 
the veteran in December 1995.  The veteran's substantive 
appeal was received in January 1996.

The Board notes that by rating action in August 1995, service 
connection was denied for a condition of the toes and for a 
kidney condition and the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disability.  The veteran was 
notified of those determinations and of his procedural and 
appellate rights by letter that same month.  In the October 
1995 rating decision, entitlement to nonservice-connected 
pension benefits was denied.  The veteran was thereafter 
notified of that determination and of his procedural and 
appellate rights.  By rating action in September 1998, 
service connection for a skull fracture was denied.  The 
veteran was notified of that determination and of his 
procedural and appellate rights by letter dated in September 
1998.  Because the veteran has not submitted a notice of 
disagreement as to any of those issues, those issues are not 
in appellate status and before the Board at this time.  


FINDINGS OF FACT

1.  In a March 1986 decision letter, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a psychiatric disability 
and provided the veteran his procedural and appellate rights; 
however, a notice of disagreement was not received within the 
subsequent one-year period.

2.  Evidence submitted since the RO's March 1986 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1986 decision which determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a psychiatric disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 
(1998).

2.  New and material evidence has been submitted since the 
RO's March 1986 decision, thus, the claim for service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from November 1960 to November 
1963.  Following his discharge from service, the veteran 
filed a claim for service connection for a psychiatric 
disorder.  At that time, the evidence of record consisted of 
the service medical records and the veteran's contentions.  

In a May 1984 decision, the RO denied entitlement to service 
connection for a nervous disorder based on a finding that on 
entrance examination the veteran gave a history of being 
hospitalized for a psychotic episode prior to service but 
that the service medical records, to included the separation 
examination, were silent for any findings or diagnoses of a 
psychiatric disorder.  The RO also noted that there was no 
evidence that a nervous disorder was manifested within any 
post-service presumptive period.  By letter dated in June 
1994, the veteran was provided notice of his procedural and 
appellate rights.  Subsequently, a copy of a July to August 
1983 VA hospital summary was received which showed that the 
veteran was hospitalized because of looseness of thinking, 
hallucinations and excessive alcohol intake.  The final 
diagnoses included schizophrenia, chronic, undifferentiated 
type.  By confirmed rating action dated in July 1984, the RO 
confirmed the previous denial of service connection for a 
nervous condition.  The veteran was notified of that 
determination and of his appellate rights by letter dated in 
July 1984.  The RO's July 1984 decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1998).  In 
February 1986, the veteran again sought service connection 
for a psychiatric disability.  In a March 1986 decision 
letter, the RO determined that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a psychiatric disability and provided the veteran his 
procedural and appellate rights; however, a notice of 
disagreement was not received within the subsequent one-year 
period.  The RO's March 1986 decision which determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a psychiatric disability 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 
(1998).

In March 1993, the veteran again sought service connection 
for a psychiatric disability.  In an August 1993 rating 
decision, the RO denied service connection for a psychiatric 
disability on the merits.  The Board notes that the RO should 
have actually considered the issue on a new and material 
basis.  In June 1994, a VA Form 21-526 was received which is 
accepted as a notice of disagreement to the August 1993 
decision.  The Board notes that this correspondence in which 
he indicated he was seeking service connection for a 
psychiatric disability was received within one year of the 
August 1993 denial of the veteran's claim which is why it is 
being accepted as a notice of disagreement.  In an October 
1995 rating decision, the RO properly considered service 
connection for a psychiatric disability on a new and material 
basis.  The RO determined that new and material evidence had 
not been submitted.  A statement of the case was mailed to 
the veteran in December 1995.  The veteran's substantive 
appeal was received in January 1996; thus, he perfected his 
claim.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  According to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), an RO decision refusing, because of a lack of 
new and material evidence, to reopen a previously and finally 
disallowed claim, after having considered newly presented 
evidence, is another "disallowance" of a claim (the claim to 
reopen) because that claim is not being "allowed."  
Accordingly, the Court held that sections 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last disallowance of 
record was the RO's March 1986 decision.  Second, if the 
evidence is new and material, the Board must reopen the claim 
and review all the evidence of record to determine the 
outcome of the claim on the merits.  The first step involves 
three questions: (1) Is the newly presented evidence "new" 
(not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record)? (2) Is it "probative" of the issues at 
hand? (3) If it is new and probative, then, in light of all 
of the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the evidence added to the record since the RO's 
March 1986 decision consists of: a VA hospital summary dated 
from September to October 1992, a June 1993 VA examination 
report, an August 1994 VA examination report, VA 
hospitalization summaries dated in March 1993 and in June to 
July 1994, VA outpatient records dated from March to April 
1994, and the veteran's contentions.  

The Board finds that assuming the credibility of the recent 
evidence, including the contentions contained in the January 
1996 substantive appeal as required by Justus, the veteran 
has submitted new and material evidence.  In that statement, 
the veteran asserted for the first time that during service a 
military policeman hit him on the skull with a club, causing 
a fractured skull.  He asserted that this injury caused his 
nervous condition.  These contentions are not only new, but 
are also material because they assert that the disability was 
caused by an injury in service and this basis of service 
connection which was not considered by the RO previously.  
Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  The Board notes that even though the RO 
considered the veteran's claim under the old Colvin standard, 
since the Board has found that new and material evidence has 
been submitted to reopen the claim of service connection, the 
veteran has not been prejudiced in his appeal.  

In conclusion, the Board finds that the evidence submitted 
since the RO's March 1986 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim and, thus, new and material evidence has been 
submitted to reopen the prior final decision.  


ORDER

The claim is reopened and, to this extent only, the appeal is 
granted.  


REMAND

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to decide whether the claim is well-grounded 
and, if so, consider the claim on the merits.  Although the 
RO considered the claim on the merits in August 1993, that 
review of the claim was conducted prior to the receipt of 
other evidence including the January 1996 contentions of the 
veteran which served as the basis for reopening his claim.  
As such, the RO must review this claim on the merits anew 
pursuant to the directives as outlined in this remand.  

Following the action outlined, the directives set forth in 
Elkins should be undertaken by the RO.  As noted, in Elkins, 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps.  First, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  The Board has determined that new and material 
evidence has in fact been presented.  Therefore, the second 
and third steps need to be undertaken as follows.  The second 
step requires that the RO must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Thus, upon remand, 
the RO must apply Elkins.

Thus, the case is REMANDED to the RO for the following 
action:

The RO should again review the veteran's 
claim.  This should include consideration 
of Elkins to determine if the veteran's 
claim for service connection is well-
grounded, and, if so, if service 
connection is warranted based on the 
merits of the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 

